Citation Nr: 1750344	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  11-28 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right knee disability to include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1980 to August 1989 and from August 1990 to May 1991.  The Veteran also has National Guard service, which includes periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for a right knee impairment and skin rash.  The Veteran filed a timely notice of disagreement (NOD) in February 2010.  A September 2012 rating decision denied service connection for degenerative joint disease of the lumbar spine.  The Veteran filed a timely NOD in December 2012.

In June 2016, the Board remanded the case for further development of the record, including obtaining a VA examination and medical opinion.  

In a March 2017 rating decision, the RO granted service connection for a skin rash and degenerative joint disease of the lumbar spine.  As a grant of service connection represents a grant of the benefits sought on appeal, these claims are no longer before the Board.  The Board notes that if the Veteran wishes to file a NOD, she has until March 2018 to do so. 

In an October 2018 rating decision, the RO granted entitlement to individual unemployability and a special monthly compensation, and continued ratings of 50 percent for posttraumatic stress disorder (PTSD) and 10 percent for left knee patellofemoral pain syndrome.  The Board notes that if the Veteran wishes to file a NOD, she has until October 2018 to do so. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for a right knee disability.  Specifically, she maintains that she injured her right knee when she injured her service-connected left knee.  In the alternative, she states that her right knee disability is secondary to her service-connected left knee.  

The Veteran was afforded a VA examination in May 2011.  The examiner opined that the Veteran's right knee disorder was less likely than not related to military service, finding that there would be more abnormalities associated with the right knee disability if it existed 20 years previously.  The Board found this opinion inadequate, as it did not address aggravation of a right knee disorder.

The Veteran was afforded a VA examination in November 2016.  The Veteran reported injuring her left knee in 1981 on active duty when boxes fell on her, and that in 1991, she fell from a truck while on active duty and developed back and right knee pain.  The examiner noted a diagnosis of bilateral patellofemoral pain syndrome.  The examiner opined that he did not think the right knee problem was related to or caused by the left knee as there was not much pathology with the knees.  The examiner further opined that he thought most of her pain in her legs and knees are "referred" from her back problem but then continued that the knee problem was mild and he did not think it was related to the back due to a limp.   

An addendum opinion was rendered in December 2016 by a separate examiner who reviewed the November 2016 examination.  The examiner opined that the Veteran's right knee disability was less likely than not incurred in or caused by service, as the November 2016 examination of her knees was normal with normal radiologic results.  Although the Veteran reported pain on weight-bearing, the examiner was unable to find a nexus between the 1991 incident and her current complaints many years later.  The examiner found that there was no diagnosed right knee disability or condition, therefore an opinion as to whether the Veteran's right knee disability was secondary to or aggravated by her service-connected left knee disability was not warranted.  

The Board finds these opinions inadequate as they are based on contradictory or inaccurate premises.  The November 2016 examiner provided a contradictory opinion, noting at one point that the Veteran's knee pain was due to her back, but then noting that her knee pain was mild and therefore not related to her back.  

The December 2016 examiner found that the Veteran did not have a diagnosed right knee disability and that a secondary or aggravation opinion was not warranted.  However, the Veteran's treatment records reflect that an MRI of her knees revealed a "long standing" small tear in the lateral meniscus or cartilage of the Veteran's right knee.  See January 2016 letter (notification of test results).  Imaging studies of her knees in August 2014 revealed bilateral enthesophy.  See October 2015 emergency treatment note.  Furthermore, her physician has noted a diagnosis of "knee pain - mild degenerative arthritis."  See October 2015 letter. 

Therefore, the Board finds that a remand is warranted in order to obtain a new VA medical opinion that addresses the nature and etiology of the Veteran's right knee disability. 


Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's electronic claims file to a new VA examiner for a medical opinion which addresses the nature and etiology of the Veteran's right knee disability.  A new examination is only required if deemed necessary by the examiner.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding. 

The examiner must provide an opinion as to: 

(a)  Whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's right knee disability had its onset during the Veteran's active military service or was caused or aggravated by a disability resulting from disease or injury incurred or aggravated while performing active duty or active duty for training, or from injury incurred or aggravated while performing inactive duty for training. 

(b)  If the examiner finds that the Veteran's right knee disability was not caused or aggravated by active service, to include ACDUTRA or INACDUTRA, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's right knee disability is caused by or aggravated (i.e., permanently worsened beyond the normal progression of the disability) by her service-connected lumbar spine and/or left knee disabilities.  If the examiner finds that the right knee disability is aggravated by a service-connected disability, then he or she should quantify the degree of aggravation, if possible. 

As part of the opinion, the examiner must address the contradictory statements made by the November 2016 examiner as to whether the Veteran's right knee disability is aggravated by her service-connected back disability.  The examiner must also address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.

Although a thorough review of the claims file is required, the Board calls the examiner's attention to the Veteran's post-service treatment records which reflect right knee diagnoses of a long-standing meniscal tear, enthesophy, and mild degenerative arthritis.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




